DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.    

 Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07 July 2022 has been entered. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 65-74 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 65-74, claim 1 has been amended to recite “one or more delivery elements” and then “the energy delivery element.” A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, “one or more energy delivery elements” is the broad recitation “the energy delivery element” is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Claims 65-74 depend on claim 1 and are therefore also indefinite.
Regarding claims 69-70, the claims are directed to a method but claims 69-70 do not recite method steps (e.g. “further including the step of delivery monopolar energy”). This is potentially an issue under 35 U.S.C. 101 for mixing statutory classes of invention. Further, “monopolar” and “bipolar” are not specific structures anyway: any electrode can be monopolar or bipolar including “one or more energy delivery elements” as recited in claim 1. Since it is unclear what these claims require from a prior art method the claims are indefinite. 

 Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 65-71, 73 and 74 are rejected under 35 U.S.C. 103 as being unpatentable over Schomacker (US 2012/0158100) in view of Kalghatgi (US 2016/0121134)
Regarding claims 1, 65-71, 73 and 74, Schomacker discloses a method of treating tissue ([0007]) involving the steps of positioning an applicator (10, fig. 1) with a plurality of monopolar or bipolar needle electrodes (50, [0064]) adjacent to tissue (e.g. fig. 7A). Then RF energy is applied to tissue (paragraph [0083], [0093]). All energy has an energy source and the entire needle is conductive including the tips (see also [0083]). Electric fields are created where energy is transferred by definition. Schomacker does not disclose the delivery of separate electric energy to tissue for generating plasma, and therefore does not disclose the claimed parameters of the electric energy. However, using electric energy to generate plasma is common in the art. Kalghatgi, for example, discloses a device which uses cold plasma for disinfection and wound treatment among other functions ([0003]). Kalghatgi discloses the electric energy can have a wide range of parameters, including pulses of a duration between picosecond to millisecond, frequency from 2 Hz to 1 MHz and amplitude between 1 kV to 30 kV ([0018]). Therefore, before the application was filed, it would have been obvious to provide the method of Schomacker with the plasma generating steps of Kalghatgi, using any of the parameters disclosed by Kalghatgi, that would produce the predictable result of disinfecting or wound treatment.

Claim 72 is rejected under 35 U.S.C. 103 as being unpatentable over Schomacker and Kalghatgi, further in view of Zarins (US 2014/0018880).
Regarding claim 72, the method of Schomacker-Kalghatgi does not explicitly disclose that apoptosis is a result of the treatment. However, apoptosis is a common mechanism of causing cell death and Applicants have explicitly stated that there are numerous ways of causing “thermal damage” (e.g. [0018] of the printed publication) which suggests no method is critical or produces unexpected results. Further, the fact that the specification is totally silent about how RF or “electric” energy could be used to produce apoptosis suggests that Applicant is relying heavily on what a person of ordinary skill in the art would know to enable the invention (as required by 35 U.S.C. 112(a)). Zarins discloses a treatment device that uses pulsed electric fields and teaches that the tissue can be treated by several mechanisms including necrosis and apoptosis ([0033]). Therefore, before the application was filed, it would have been obvious to one of ordinary skill in the art to modify the method of Schomacker-Kalghatgi to treat tissue using any commonly known mechanism, including apoptosis as taught by Zarins, that would produce the predictable result

 Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the amendments have necessitated new grounds of rejection

 Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL WAYNE FOWLER whose telephone number is (571)270-3201. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL W FOWLER/Primary Examiner, Art Unit 3794